office_of_chief_counsel internal_revenue_service memorandum number release date cc ita posts-123179-04 uilc date date to associate area_counsel small_business self-employed cc sb bos third party communication state government date of communication date date of communication date from acting chief branch office of associate chief_counsel income_tax and accounting cc ita subject massachusetts transferable tax_credits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the purchasers of massachusetts historic rehabilitation tax_credits and low- income housing tax_credits have made a payment for purposes of sec_164 of the internal_revenue_code when they file their state tax returns and use the purchased credits to reduce their state tax_liability conclusion such purchasers have made a payment for purposes of sec_164 when they file their state tax returns and use the purchased credits to reduce their state tax_liability posts-123179-04 facts the following descriptions of the credits are based on our review of the relevant state statutes and regulations also we contacted the rulings and regulations bureau of the massachusetts department of revenue to confirm our understanding of certain provisions massachusetts historic rehabilitation tax_credit chapter sec_62 and sec_63 of the massachusetts general laws provide respectively for an income_tax and a corporate excise_tax imposed on corporate net_income section 6j of m g l chapter and sec_38r of m g l chapter provide for a historic rehabilitation tax_credit section 6j applies to a person firm partnership trust estate limited_liability_company or other entity that is subject_to the income_tax imposed by chapter section 6j a definition of taxpayer sec_38r applies to a corporation or other entity that is subject_to an excise_tax imposed by chapter sec_38r a definition of taxpayer see also sec_63 38r pursuant to these provisions the commissioner of the massachusetts department of revenue mdor in consultation with the massachusetts historical commission mhc will authorize annually for the five year period beginning date and ending date an amount of credit not to exceed dollar_figure per year the mhc will determine the criteria for eligibility for the credit which will be set forth in regulations sections 6j b i and 38r b i see also sec_63 38r b the credit will be equal to a percentage not to exceed percent of the qualified_rehabilitation_expenditures made by a taxpayer with respect to a qualified historic_structure that has received final certification and has been placed_in_service the mhc will administer determine eligibility for and allocate the credit sections 6j b ii and 38r b ii the credit will be allowed for the tax_year in which the substantially_rehabilitated property is placed_in_service any amount that exceeds the year's tax may be carried forward for up to five years sections 6j b and 38r b see also sec_63 38r and 38r credits allowed to a partnership a limited_liability_company taxed as a partnership or multiple owners of property will be passed through to the partners members or owners respectively either pro_rata or pursuant to an executed agreement documenting an alternative distribution method see 6j b i and 38r b i see also sec_63 38r if before the end of the five year period beginning on the date on which the qualified historic_structure received final certification and was placed_in_service the taxpayer references to section 6j and sec_38r in this memorandum are to the sections in m g l chapter sec_62 and sec_63 respectively on the date this memorandum was issued cmr sec_63 38r was an emergency regulation scheduled to expire on date references to sec_63 38r in this memorandum are to this regulation posts-123179-04 disposes of its interest in the structure the tax for the year in which the disposition occurs will be increased by a recapture_amount and any carry forward will be adjusted sections 6j g and 38r g the state_income_tax return and corporate excise_tax return forms contain a line to report recapture of credits transferees are not subject_to recapture sec_63 38r taxpayers eligible for the credit may with prior notice to the mdor transfer the credits in whole or in part to an individual or entity and the transferee will be entitled to apply the credits against tax with the same effect as if the transferee had incurred the qualified_rehabilitation_expenditures itself the transferee must use the credit in the year it is transferred any excess may be carried forward for up to five years after the close of the tax_year during which the qualified historic_structure received final certification and was placed_in_service sections 6j b ii and 38r b ii see also sec_63 38r b sec_63 38r a of cmr tracking the statutory provisions states any taxpayer allowed to take the historic_rehabilitation_credit may transfer the credit in whole or in part to any individual or entity without the requirement of transferring any ownership_interest in the project or any interest in the entity which owns the project transferees are entitled to apply the credits against the tax or excise with the same effect as if the transferee had incurred the qualified_rehabilitation_expenditures the credit can be transferred only after the date a chosen project becomes a completed project the regulations require that the transferor enter into a transfer contract with the transferee of the credit the transfer contract must include certain specified information sec_63 38r c the transferor must file a transfer statement form and a copy of the proposed transfer contract with the mdor prior to the transfer and file the executed transfer contract within days after the transfer sec_63 38r b any taxpayer who is a transferee of the credit may provided all transfer and other requirements or limitations are met apply the credit to either the income_tax imposed under chapter or the excise_tax imposed under chapter sec_63 38r d although the statute and regulations are not explicit on these points it appears that the credit is nonrefundable and that transferees may choose either to use the credits or transfer them to other taxpayers massachusetts low-income_housing tax_credit section 6i of chapter and sec_31h of chapter of the massachusetts general law sec_3 provide for a low-income_housing tax_credit that supplements the credit provided for in references in this memorandum to section 6i and sec_31h are to the sections in m g l chapter sec_62 and sec_63 respectively posts-123179-04 sec_42 of the internal_revenue_code section 6i applies to a person firm partnership or other entity that is subject_to the income_tax imposed by chapter section 6i a definition of taxpayer sec_31h applies to corporations that are subject_to an excise_tax imposed by chapter sec_31h a definition of taxpayer see also cmr dollar_figure and the massachusetts department of housing and community development mdhcd or its successor agency may authorize annually for the five year period beginning date and ending date the total sum of the lesser_of percent of the federal per capita tax_credits awarded to the commonwealth pursuant to sec_42 of the internal_revenue_code or dollar_figure unused massachusetts low-income_housing tax_credits if any for the preceding calendar years and any massachusetts low-income_housing tax_credits returned to the mdhcd by a qualified massachusetts project sections 6i b and 31h b see also cmr sec_54 generally the mdhcd authorizes administers determines eligibility for and allocates the massachusetts low- income housing tax_credit in accordance with the standards and requirements set forth in sec_42 the combined federal and massachusetts low-income_housing tax_credit is the least amount necessary to ensure financial feasibility sections 6i b and 31h b the mdhcd in consultation with the mdor monitors and oversees compliance with the massachusetts program sections 6i g and 31h g the massachusetts low-income_housing tax_credit is claimed equally for five years and is not refundable sections 6i c and 31h c see also cmr sec_54 any amount of the credit that exceeds the tax due for a year may be carried forward to any of the five subsequent years sections 6i c and 31h c see also cmr sec_54 see cmr dollar_figure and dollar_figure for rules concerning the time for claiming the credit see cmr dollar_figure for rules concerning the allotment of credits to partners members of flow-through entities and multiple owners of property if under sec_42 a portion of any federal low-income_housing tax_credits taken on a low-income project must be recaptured the massachusetts low-income_housing tax_credit authorized with respect to such project is also recaptured any credit not yet claimed is disallowed see 6i d and 31h d cmr sec_54 transferees are subject_to recapture cmr sec_54 the amount of recapture shall be reported and subject_to tax in the year during which the federal recapture occurs cmr sec_54 the state_income_tax return and corporate excise_tax return forms contain a line to report recapture of credits all or any portion of the credits may be transferred sold or assigned to taxpayers who have received an allocation of federal low-income_housing tax_credit sections 6i f posts-123179-04 and 31h f an owner or transferee desiring to make a transfer sale or assignment must submit to the mdor a statement that describes the amount of credit eligible for transfer as well as appropriate information so that the credit can be properly allocated sections 6i f and 31h f sec_54 of cmr provides the following rules any taxpayer with an ownership_interest in a qualified massachusetts project with respect to which there has been allocated massachusetts low- income housing tax_credit and any taxpayer to whom the right to claim massachusetts low-income_housing tax_credit has been allotted or transferred may transfer the right to claim unclaimed massachusetts low- income housing tax_credit to any other massachusetts taxpayer eligible to claim a federal low-income_housing tax_credit with respect to the original or a different qualified massachusetts project without the necessity of transferring any ownership_interest in the original project or any interest in the entity which owns the original project the transferor must transfer all credit attributable to periods after the transfer date agreed upon by the parties the regulations require that the transferor enter into a transfer contract with the transferee of the credit the transfer contract must include certain specified information cmr sec_54 the transferee may then claim the credit notwithstanding the fact that the credit may initially have been allocated to a taxpayer paying a different income_tax ie personal or corporate cmr sec_54 the transferor must file a transfer statement form with the mdor within days after the transfer each taxpayer claiming the credit must file with each massachusetts tax_return on which the credit is claimed copies of all transfer statements and transfer contracts necessary to enable the mdor to trace the claimed credit to the credit that was initially allocated with respect to the project cmr sec_54 law and analysis sec_164 of the internal_revenue_code generally allows as a deduction certain types of taxes listed in sec_164 - that are paid_or_accrued within the tax_year see also sec_1_164-1 of the income_tax regulations specifically sec_164 provides for the deduction of state_and_local_income_taxes paid_or_accrued within the tax_year additionally sec_164 provides for the deduction of state and local_taxes not described in sec_164 - that are paid_or_accrued within the tax_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income see also revrul_70_561 1970_2_cb_40 pennsylvania excise_tax imposed on corporate net_income is deductible under sec_164 a transferee’s payment to a transferor for the purchase of a transferable state tax_credit is clearly not a payment of tax or a payment in lieu of tax for purposes of sec_164 see posts-123179-04 rev ruls 1961_2_cb_42 1971_1_cb_103 1981_2_cb_49 in addition generally the application of a credit against a tax_liability is merely a reduction of the tax_liability see revrul_79_315 1979_2_cb_27 however in this situation a transferee has purchased a credit for value and the credit is property in the transferee’s hands rather than a factor in the calculation of tax due the use of the credit to reduce the transferee’s state tax is analogous to the transfer of property to the state in satisfaction of the transferee’s tax_liability thus the transferee of a massachusetts historic rehabilitation tax_credit or low-income_housing tax_credit will have made a payment for purposes of sec_164 when it files its state tax_return and uses the purchased credit to reduce its state tax_liability please call if you have any further questions
